— Motion for reargument and reconsideration of this Court’s unpublished order entered on May 12, 1992 granted to the extent of recalling and vacating the aforesaid order and substituting therefor the order decided simultaneously herewith.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to CPLR article 78, in the nature of a writ of mandamus, seeking to have respondent Justice recuse himself, and to direct petitioner’s transfer from the custody of the New York State Department of Correctional Services to the New York City Department of Correction, and for other related relief,
And said proceeding having been argued by counsel for the respective parties; and due deliberation having been had thereon,
*198It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs and without disbursements. Concur—Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.